Citation Nr: 0637259	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-41 609A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from April 1, 2004 to April 
6, 2004.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had six years and seven months of active military 
service, to include the period from February 1972 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) Fee Processing Center in 
Canandaigua, New York.  The claims file is in the 
jurisdiction of the Buffalo, New York.
FINDINGS OF FACT

1.  The veteran currently has no service-connected 
disabilities.

2.  The veteran was treated at Champlain Valley Physicians 
Hospital Medical Center (CVPH) between April 1, 2004 and 
April 6, 2004.

3.  In June 2006, VA received a bill for the veteran's care 
from CVPH.

4.  On June 17, 2006, VA issued a letter to CVPH requesting 
copies of medical records; CVPH received the RO's June 17, 
2004 letter on June 23, 2004.

5.  The requested CVPH medical records were not received by 
VA within 30 days of receipt of the VAMC's June 17, 2004 
letter.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 1, 
2004 to April 6, 2004 is denied.  38 U.S.C.A. § 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-8 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. §§ 3.102, 
3.159 (2006).

In an October 2004 letter, the RO advised the veteran of its 
heightened duty to assist him in the development of his 
claim.  The letter addressed all of the requisite elements of 
the veteran's claim.  In any event, the Board notes that the 
duty-to-assist provisions of the VCAA are not applicable in 
this case.  As explained in greater detail below, the facts 
of the case clearly demonstrate that veteran does not meet 
the statutory requirements for payment or reimbursement of 
unauthorized medical expenses for the cost of unauthorized 
private medical expenses incurred between April 1, 2004 and 
April 6, 2004.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.


II.  Payment of Unauthorized Medical Expenses

The statement of the case indicates that the veteran has no 
service-connected disabilities.  

In June 2006, VA received a claim for payment or 
reimbursement for the cost of the veteran's unauthorized 
private medical expenses incurred at the Champlain Valley 
Physicians Hospital Medical Center ("CVPH") between April 
1, 2004 and April 6, 2004.  The CVPH records reflect that the 
veteran, who was 54 years old, was admitted with complaints 
of shortness of breath, chest pain, PVC (pre-ventricular 
contractions) and bronchitis.  The admitting diagnoses were 
chest pain, bronchitis, diabetes mellitus, and hypertension.  
While hospitalized, his treatment included an exercise 
Myoview, as well as other diagnostic tests.  The veteran's 
condition improved and he was discharged on April 6, 2004.  

There is no indication that the veteran received Medicare 
reimbursement assistance.  

In August 2004, the VAMC denied the claim because it was not 
timely filed under 38 U.S.C.A. § 1725, see infra.  

In written statements in support of the veteran's claim, 
dated in September 2004, the veteran argues that his claim 
should be granted because the original claim was filed within 
90 days, and because VA has paid the bills of two other 
private health care providers during the time period in 
issue.  He further argues that the RO's request for 
additional information in June 2004 "stalled the claim 
beyond the 90 days."  Finally, in his substantive appeal, 
received in December 2004, he argued that he informed VA by 
telephone on the first day of his hospitalization, i.e., on 
April 1, 2004.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2006).  The veteran does not argue, and there is no 
evidence to show, that the veteran's treatment at CVPH was 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120, see infra, the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities.  
To establish such eligibility, a claim must satisfy three 
conditions.  There must be a showing that:

(a) [t]he care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service- connected 
disability; or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment would 
have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  See also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute that the 
treatment he received from April 1, 2004 to April 6, 2004 at 
PVCH, was for a non-service-connected disorder.  Moreover, 
the veteran was not rated as permanently and totally disabled 
and was not participating in a rehabilitation program at the 
time of his care in April 2004.  Accordingly, there is no 
basis to establish entitlement to payment or reimbursement 
under 38 C.F.R. § 17.120.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177, 113 Stat. 1556.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) *****

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:

1) July 19, 2001;

2) the date that the veteran was discharged from the facility 
that furnished the emergency treatment;

3) the date of death, but only if the death occurred during 
the stay in the facility that included the provision of the 
emergency treatment; or

4) the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.

See 38 C.F.R. § 17.1004 (2006).

If, after reviewing a claim, the decisionmaker determines 
that additional information is needed to make a determination 
regarding the claim, such official will contact the claimant 
in writing and request additional information.  The 
additional information must be submitted to the decisionmaker 
within 30 days of receipt of the request, or the claim will 
be treated as abandoned, except that if the claimant within 
the 30-day period requests in writing additional time, the 
time period for submission of the information may be extended 
as reasonably necessary for the requested information to be 
obtained.  38 C.F.R. § 17.1004(e).

The record shows that the veteran received treatment at CVPH 
from April 1, 2004 to April 6, 2004.  In June 2004, the VAMC 
received the veteran's CVPH bill.  On June 17, 2004, the VAMC 
issued a letter to CVPH requesting copies of medical records.  
The letter informed them:

If the formal claim(s) and/or additional 
evidence, statement(s), etc., as 
requested above, are not received within 
(30) days from the date of this letter, 
your claim will be deemed abandoned and 
payment/reimbursement will not be 
considered on the basis of such abandoned 
claim, or any future claim for the same 
expenses.  If an extension is required to 
submit the requested documentation, it 
will be necessary that you contact the VA 
facility designated  as the clinic of 
jurisdiction for your area.  

The claims file includes a copy of the RO's June 17, 2004 
letter that bears CVPH's date stamp.  The CVPH date stamp 
indicates that they received the RO's June 17, 2004 letter on 
June 23, 2004.  

There is no evidence of a request for additional time to 
comply with the RO's letter.   In August 2004, the VAMC 
denied the claim because the information requested from CVPH 
by the RO was not received within 30 days as required by 38 
C.F.R. § 17.1004(e).  

In summary, in June 2006, the VAMC received the veteran's 
bill from CVPH, a non-VA hospital.  On June 17, 2006, the 
VAMC issued a letter to CVPH requesting copies of medical 
records.  The letter informed them that the requested medical 
records must be received within 30 days, or the claim would 
be deemed abandoned and payment/reimbursement would not be 
considered on the basis of such abandoned claim, or any 
future claim for the same expenses.  The requested CVPH 
medical records were not received by VA within 30 days of the 
receipt of the VAMC's June 17, 2004 letter by CVPH on June 
23, 2004.  Thus, the claim was considered to have been 
abandoned.  The Board further notes that there is no evidence 
to show that a claim was filed subsequent to the expiration 
of the 30 day time period (i.e., from June 23, 2004), and the 
end of the 90 day period (from discharge from CVPH on April 
6, 2004).  In this regard, the evidence indicates that the 
requested CVPH medical records were not received until 
September 9, 2004.  On August 10, 2004 the VAMC denied the 
veteran's claim.  Under the circumstances, the claim for 
payment or reimbursement for the cost of unauthorized private 
medical expenses at CVPH, incurred from April 1, 2004 to 
April 6, 2004, was abandoned, and the claim must be denied.  
See 38 C.F.R. § 17.1004(e).  

In reaching this decision, the Board has considered the 
veteran's arguments.  To the extent that he argues that he 
phoned VA on the first day to notify them of his 
hospitalization at PVCH, there is no record of such a call, 
and no indication that VA ever authorized his care.  See 38 
C.F.R. § 17.54(a).  With regard to his argument that the RO's 
request for additional information in June 2004 "stalled the 
claim beyond the 90 days," to the contrary, the RO's letter 
clearly stated that the claim would be considered to have 
been abandoned if the requested documentation was not 
received within thirty days.  With regard to his argument 
that it is unfair not to approve this claim, as other claims 
from other health care providers have been approved for care 
during the time period in issue, even if true, this does not 
provide a basis for the grant of the claim.  Accordingly, the 
criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 1, 
2004 to April 6, 2004 have not been met, and the veteran's 
claim must be denied.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 1, 
2004 to April 6, 2004, is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


